Citation Nr: 0637252	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Entitlement to an effective date prior to June 1, 2004, for 
service connection for tinnitus.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel








INTRODUCTION

The veteran had active military service from March 1979 
through February 29, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Baltimore, Maryland that granted service connection and 
assigned a 10 percent rating for tinnitus, effective on June 
1, 2004.  

The jurisdiction of the claims file in this case had been 
transferred from the RO in Portland, Oregon to the RO in 
Baltimore, Maryland in April 2001 at the request of the 
veteran due to a change of residence filed in February 2001.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran, who served on active duty from March 1979 
through February 29, 1991, filed an original application for 
service connection with the RO in Portland, Oregon on July 
10, 2000.  

3.  Prior to adjudication by the RO in Baltimore, Maryland 
granting service connection for tinnitus in October 2004, the 
veteran's pending initial claim of service connection had not 
been appropriately developed or finally denied by the Agency 
of Original Jurisdiction (AOJ) for VA.  




CONCLUSION OF LAW

An earlier effective date of March 1, 2000, for the grant of 
service connection for tinnitus is assigned.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's fully favorable disposition undertaken 
hereinbelow, the Board finds that all notification and 
development action needed to render a fair decision on the 
issue of earlier effective date for service connection for 
tinnitus has been accomplished in this case.  


II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

In this case, the veteran's original claim of service 
connection for service connection was received by the RO in 
Portland, Oregon on July 10, 2000.  

In February 2001, the Portland RO sent the veteran a letter 
stating that gathering and reviewing the evidence could take 
approximately 230 days.  

On February 22, 2001, the veteran sent a letter to the RO 
asking that his claim be transferred to the RO in Baltimore, 
Maryland.  On the same day, the RO in Portland, Oregon 
submitted a request for medical examinations (audiological 
and ear disease) to be performed at the VA Medical Center in 
March 2001.  

The file does not contain any letters sent to the veteran 
notifying him of the March 2001 examination.  The veteran did 
not appear for the March 2001 examination, and the RO noted 
that his telephone had been disconnected.  

The custody of the veteran's claims file was transferred from 
to the RO in Baltimore, Maryland in April 2001.  However, 
there is no indication that that RO was aware of an 
unresolved claim or that appropriate development was 
undertaken in a timely fashion.  

The veteran filed an application for service connection for 
hearing loss, including a claim for "ringing in the ears," 
with the RO in Baltimore on June 17, 2004.  

The veteran underwent a VA medical examination in August 
2004.  The RO thereupon issued the October 2004 rating 
decision on appeal, which granted service connection for 
tinnitus effective on June 17, 2004.  The rating decision 
noted that the effective date was assigned because that is 
the date that the Baltimore RO received the claim.  

The veteran asserts in his Notice of Disagreement that he 
moved to Baltimore, Maryland in September 2000 and reported 
to that RO in early 2001 asking about his open claim.  The 
veteran was told that the RO would request the paperwork from 
Portland, Oregon.  

The NOD also reports that the veteran was subsequently told 
in May 2004 that his records from Portland had been archived 
and that he should resubmit a new claim in Baltimore (which, 
as noted hereinabove, he did in June 2004).  

Although the claims file does not document the conversations 
cited by the veteran in his NOD, it clearly does show that 
the veteran specifically asked that the "claims request" be 
transferred from Portland to Baltimore, indicating to the 
Board that he was not abandoning the claim.  

Further, due to unexplained inaction of the part of VA, the 
claim of service connection, filed in July 2000, apparently 
remained unresolved and pending final adjudication by the AOJ 
until the RO in Baltimore, Maryland granted service 
connection via the rating decision on appeal following 
further prompting by the veteran.  

The Board finds, given the facts in this particular case 
showing fault on the part of VA, that the veteran's first 
application filed on July 10, 2000 should be liberally 
construed as the veteran's original claim of service 
connection for tinnitus and that the effective of the grant 
of service connection should be the earliest possible or 
March 1, 2000, since that application was received within one 
year of his discharge from service.  



ORDER

An earlier effective date of March 1, 2000, for service 
connection for tinnitus is granted, subject the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


